                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:18-CV-525-RJC-DCK

 HUBER TECHNOLOGY, INC.,                              )
                                                      )
                 Plaintiff,                           )
                                                      )
    v.                                                )      ORDER
                                                      )
 GOWING CONTRACTORS LTD.,                             )
                                                      )
                 Defendant.                           )
                                                      )

         THIS MATTER IS BEFORE THE COURT on the parties’ “Joint Motion For Amended

Pretrial Order And Case Management Plan” (Document No. 16) filed June 19, 2019. This motion

has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and

immediate review is appropriate. Having carefully considered the motion and the record, and in

consultation with Judge Conrad’s chambers, the undersigned will grant the motion.

         The crux of the pending motion is that the parties need “amended dates and deadlines and

have come to an agreement with respect to a proposed amended schedule.” (Document No. 16).

The undersigned finds good cause to allow amended deadlines.

         IT IS, THEREFORE, ORDERED that the parties’ “Joint Motion For Amended Pretrial

Order And Case Management Plan” (Document No. 16) is GRANTED.

         IT IS FURTHER ORDERED that the deadlines in this case are revised as follows:

Plaintiff’s Expert Report – January 4, 2020; Defendant’s Expert Report – February 1, 2020;

Discovery Completion – March 2, 2020; Mediation Report – March 16, 2020; Dispositive

Motions – April 1, 2020; Oral Argument on MSJ’s – on or before April 24, 2020; Trial –

September 1, 2020.
SO ORDERED.


              Signed: June 20, 2019




                             2
